Citation Nr: 1431035	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-30 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a thoracolumbar spine disability. 

2. Entitlement to an increased rating for pityriasis and folliculitis, currently assigned a 10 percent evaluation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). In that decision the RO continued the prior 10 percent rating for the pityriasis and folliculitis and found no new and material evidence sufficient to reopen the claim of service connection for a back disability. In June 2011, the Board reopened this claim and remanded it and the increased rating for a skin disability for further development. 

In December 2010, the Veteran appeared at a Board hearing. A copy of the transcript has been reviewed and is in the file.


FINDINGS OF FACT

1. A thoracolumbar spine disability has not been shown to have manifested during service or within one year of service and is not otherwise shown to be related to active service. 

2. For the period on appeal, the service-connected skin disability affected less than 5 percent of the total body; affected 5 percent or less of exposed areas; and did not require systemic therapy such as corticosteroids or other immunosuppressive drugs. 





CONCLUSIONS OF LAW

1. The criteria for an award of service connection for a thoracolumbar disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013). 

2. The criteria for a rating in excess of a 10 percent rating have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7806, 7813, 7820 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In an August 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2013). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). Relevant service treatment, VA, Social Security Administration (SSA) and other medical records have been associated with the claims file. New VA examinations were conducted, consistent with the directions of the June 2011 remand; substantial compliance with the remand has been accomplished. See Stegall v. West, 11 Vet. App. 268 (1998). 

In September 2011, the Veteran was afforded new VA examinations. The examiner reviewed the file and provided a complete opinion for the claim of service connection based on all accurate facts. The Board finds the examination report to be fully adequate and consistent with the rest of the evidence. Id. The VA skin examination in the file is also adequate; a discussion of the duty to get an examination report during an active phase of a skin disability is below. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the Board hearing shows that the Veteran provided information regarding his claims and responded to questions aimed at determining whether further information was needed to substantiate the claims. The Veteran has not raised complaints regarding the conduct of the hearing, which he attended with his representative. The Board finds the duties to notify and to assist have been met. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a); arthritis is listed as a chronic disease in that regulation. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Board will consider continuity of symptomology in adjudicating this claim. 

Additionally, if a chronic disease is shown to a compensable degree within one year of service, service connection will be presumed. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2013). If a chronic disease is shown in service and at any time thereafter, service connection will also be conceded. 38 C.F.R. § 3.303(b). 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). Under 38 C.F.R. § 3.159(a)(2) (2013), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. Id. The Board must also assess the credibility, and probative value of the evidence of record in its whole. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

A claim of service connection for a spine disability was previously denied in May 1983; as mentioned, the Board reopened this claim in June 2011. 

The Veteran contended at the December 2010 Board hearing that he was already service-connected for disabilities that he sustained while in a vehicle accident in service (headaches and scars, specifically). (Transcript, pp 2-3.) He explained that he was in a truck which rolled down an embankment (Transcript, p 3). He remembered waking after the incident, bleeding and in severe pain, and getting up to the roadway to call for the medical evacuation (Transcript, pp 3-4). He recalled blacking out "because of the lacerations" and there was severe pain in his back. Id. The Veteran remembered the hospital did "all kinds of stuff" but did not recall a specific diagnosis at the time (Transcript, p 5). The Veteran admitted he did not bring up problems with his spine at his separation because he was so happy to be leaving the military. Id. He saw a chiropractor for six months to a year for treatment in 1973 or 1974 (Transcript, pp 5-6). He thought his current spine diagnosis was "bone degeneration" (Transcript, p 7). 

In February 2007, however, the Veteran told SSA that the illnesses he was claiming disability for first started to bother him in 2004. 

Service treatment records confirm that on October 11, 1969, a service treatment record shows the Veteran was thrown from a truck when the road washed out. He sustained a mild cerebral concussion, scratches, bruises, contusions, and small laceration on the left hand with skin loss. Upon observation sensorium remained clear. On October 27th, he was discharged to duty. He was doing well and was to continue phisohex soaks for 5-7 days. A clinical record cover sheet noted that he had mild concussion; lacerated left hand; and that he was a passenger in a truck that overturned. A skin graft was noted. 

A January 1971 report of medical examination (RME) clinical evaluation of the spine was normal and a report of medical history (RMH) shows he denied back trouble of any kind. In February 1971, the Veteran reported no change in his medical condition. 

Post-service records showed in September 1982 a limb of tree fell on the Veteran's back and he had pain in the ribs and back. A September 1982 lumbar spine series noted the thoracic spine showed mild degenerative spurring off the mid lower end plates. The lumbar spine showed that all aspects of the spine were preserved except there was some very minimal eburnation off the end plates of upper L2 and L5. The overall conclusion was negative findings. Hospital records from the same month noted the Veteran was struck in the back with a log while at work. He was evaluated and interviewed; the initial assessment was right renal contusion. A discharge record showed that he had microhemeturia due to a renal contusion. 

In January 1983, a VA problem list and X-ray showed mild kyphosis and spondylosis of the back. In February, the Veteran received an Agent Orange examination and reported recent trauma to the chest from a tree. He also reported a back sprain on the job with trauma to his right kidney. He had occasional low back pain. 

In February 1983, the Veteran filed his initial claim of service connection for a back injury, asserting he was treated in Vietnam in an Army hospital in 1970. As explained, his claim was denied. 

In July 1984 an X-ray, of the lumbar spine showed degenerative joint disease at L1-L2. After that, back pain was sporadically mentioned in records for the next 20 years. See, for example, an October 1996 VA phone nurse note (pain in back when coughing), a September 1997 VA examination report (low back pain with leg cramps), and a March 2001 VA record (chronic low back pain from work and bending over a lot). In November 2004, a VA record showed the Veteran complained of back pain and an addendum noted a compression deformity of the L1 vertebral body on plain films with degenerative changes. 

SSA records show he had mild spinal degenerative joint disease with osteopenia (see April 2005 SSA record); a limited ability to sit without back and other pains (May 2005 SSA psychiatric evaluation); and that he reported his back aches started about June 2005 (see June 2005 SSA record). In a March 2006, SSA noted he gave a history of back pain for five years. 

The February 2006 SSA disability determination evaluation showed the Veteran gave a five year history of low back pain with no specific injuries or trauma, although he has worked as an auto mechanic for many years, which required frequent bending and heavy lifting. He had chronic low back pain which he described as worse in the lumbar area with no radiation. He walked down the hall without any difficulty, sat comfortably during the examination and was able to get on and off the examining table without any problems. Examination of the back revealed no deformities or tenderness with a full range of motion of the lumbar spine with painful movement. The impression was a history of chronic back pain with no significant musculoskeletal functional limitations. He had osteoarthritis and degenerative disc disease by history. Weight loss and physical training were recommended. The physician noted a review of X-rays would have been helpful. Reduced weightlifting and repetitive bending were recommended. 

In September 2011, a VA examiner performed an evaluation of the Veteran's back and the claims file and medical records were reviewed. The Veteran reported low back pain on and off for years. A physical examination was performed and the current findings were noted. Notably, a lumbar spine series showed mild to moderate degenerative changes of the lumbar spine. The diagnosis was lumbar degenerative disc disease. The examiner provided a negative opinion, providing a rationale that the back disability was due to the aging process and citing a lack of evidence in the service treatment records for a back disability. 

The Veteran is competent to report that his back was injured in the accident in service and had back pain ever since that incident under 38 C.F.R. § 3.159(a)(2). However, the Board finds that he failed to report back pain at separation, failed to report an intervening work accident in 1982, and told SSA it started far more recently. These inconsistencies undercut his statements and testimony regarding continuity of symptomatology. Caluza, 7 Vet. App. at 511. The Board assigns the Veteran's assertions less weight as a result. 

The examiner interviewed the Veteran, performed a physical evaluation, observed his current condition, considered the evidence in the file and provided a reasoned opinion based on the available evidence. Further bolstering the examiner's opinion is the September 1982 X-ray at the time of the intervening work accident with overall negative findings. The Board finds the examination report to be fully adequate and assigns it great weight. 

The Board finds that service connection for a thoracolumbar spine disability is not warranted based on the September 2011 VA opinion, which shows that all records and the Veteran's assertions were considered. To the extent the examiner noted a lack of evidence in the service treatment records for this condition, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that a mere absence of medical records does not contradict a Veteran's statements about his symptom history. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). It is to be only one factor in deciding the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

In this case, the Veteran's recent statements reporting a long history of symptoms of the claimed disability are contradicted by the service treatment records from the time of the accident in which he appears to have reported all of his injuries without mentioning any problems related to his back. See AZ v. Shinseki, 731 Fed. Cir. 1303, 1316 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded"). In particular, the Veteran's service treatment record listed numerous medical complaints at the time of the accident, but nothing related to the thoracolumbar spine. Based upon the language and context of the service treatment records from the time of the accident, the Board finds that the Veteran was reporting all the symptoms that he was experiencing at that time. Therefore, his failure to report any complaints of spine problems at that time, paired with his denial of recurrent back pain at separation, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary. 

As the Board does not find that the current thoracolumbar spine disability started until much later than within one year of service, the one year presumption is not for application here. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

While the first element of service connection is established, the second and third are not. Shedden, 381 F.3d at 1167. The benefit of the doubt rule is not for application. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013). The claim is denied. 


Increased Rating

The Veteran contended at December 2010 Board hearing that if he did not take medication as prescribed, he would get pimples and puffy sores in his groin area, back, and shoulders. (Transcript, p 9.) He was on medication, then taken off of it and it was obvious he needed to stay on it; he had flare ups without it. Id. He did not have a flare up during his last VA examination (Transcript, p 10). The Veteran's representative asserted that without medication, the Veteran's condition would warrant a higher rating. Id. The Veteran stated he got sores on the top of his head. Id. He stated when he was on the medication he got flare ups "a little bit" but nothing like when he had no medication (Transcript, p 11). For example, he got a large scab on his head but when he used medication it went away; this also happened in the groin area. Id. This happened about once a year. Id. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012). Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes (DCs). 38 C.F.R. § 4.27 (2013). 

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 (2013). Also, the entire rating period is considered for the possibility of staged ratings. Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

The Board has considered whether the Veteran is entitled to staged ratings. Hart, 21 Vet. App. 505. However, as will be discussed, no staged ratings are warranted by the evidence. 

As background, in June 1985, the RO granted service connection for pityriasis and folliculitis and assigned a noncompensable rating under DC 7899-7806. This issue was granted via aggravation, but no offset was specified. In November 1994, the RO increased the rating to 10 percent; the Board sustained this rating in a November 1999 decision. The September 2008 RO rating continued the 10 percent rating. 

Pityriasis is defined as any of various skin diseases characterized by fine, branny scales. Dorland's Illustrated Medical Dictionary, p 1471 (31st ed. 2007). Folliculitis is inflammation of a follicle or follicles; usually referring to hair follicles but sometimes to follicles of other kinds. Dorland's, p 735. 

Effective October 23, 2008, and during the pendency of this appeal, the rating codes of the skin changed under 38 C.F.R. § 4.118. See 38 C.F.R. § 4.118, DC 7800 (2007); 38 C.F.R. § 4.118, DC 7800 (2012). The amended regulations, however, are only applicable to claims received on or after October 23, 2008. See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800-05 (2012)). In the present case, the amended regulations are not applicable, since VA received the Veteran's claim in July 2008 and there has been no explicit request for consideration under the revised criteria. Accordingly, the pre-amended regulation will be applied. 

Under DC 7806, concerning dermatitis or eczema, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent rating requires that more than 40 percent of the entire body or more than percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 38 C.F.R. § 4.118, DC 7806 (2007). 

DC 7800 also provides for the disability to be rated as disfigurement of the head, face, or neck (DC 7800); or as scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 38 C.F.R. § 4.118. DCs 7801-7805 deal with large scars that appear on places other than the head, face and neck; that are unstable and painful; and other limitations of function of an affected part. 

DC 7820 addresses infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases). Such infections are also to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.

Acne is rated under DC 7828. Deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck is rated at 30 percent. Deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck is rated at 10 percent. Superficial acne (comedones, papules, pustules, superficial 
cysts) of any extent is noncompensable. Or acne is to be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

Within the year before the Veteran filed his claim in July 2008, records note visits to the VA dermatologist. In March 2008, a VA dermatology note showed benign scattered seborrheic keratoses and intermittent but recurrent irritation on the scalp. It was clear on the date of the visit, but he was to call when symptoms recurred-it was probably acne necrotica. A May 2008 visit confirmed complaints of lesions on scalp that were acne necrotica. Actinic damage was also seen. He had a recent development of scalp symptoms for which he had been told to call if active but it had already largely regressed. He described it as bumps and scabs. A medication was prescribed as if he had acne necrotica, a rosacea variant. There was also a small verruca on the penile shaft. 

Seborrheic keratoses are a common, usually benign type of skin lesion composed of basaloid cells; it usually appears after 30 and presents as a soft, friable plaque with variable pigmentation. Dorland's, p 996. Actinic keratoses are a sharply outlined, red or skin-colored, flat or elevated verrucous or keratotic growth that sometimes develops into a cutaneous horn or gives rise to squamous cell carcinoma. Id. It usually affects the middle-aged or elderly, especially those of fair complexion, and is caused by excessive exposure to the sun. Id. A verruca is a wart. Dorland's, p 2078. 

Follow up VA dermatology records showed his acne necrotica was doing very well with medication (see July 2008 record). 

In September 2008, the Veteran received a VA examination for his skin. He reported eczema or acne of the scalp. (According to Dorland's, p 599, eczema is any of the various pruritic papulovesicular types of dermatitis occurring as reactions to endogenous or exogenous agents.) There were intermittent pustules to the head and scalp intermittently. There were no eruptions or systemic symptoms. Since he had been on medication there were no outbreaks. He took pills twice daily constantly. The systemic treatment was neither a corticosteroid nor an immunosuppressive. It affected less than 5 percent of the total body area. Upon examination, there were no lesions. The diagnosis was eczema of the scalp. The examiner commented that there was no acne on the scalp and he stated he was on medication which prevented outbreaks.

VA dermatology records from March and October 2009 noted the acne necrotica was doing well and that the Veteran was reassured regarding the benignity of a seborrheic keratosis of the left lower leg. 

The Veteran received another VA examination in September 2011. The claims file and medical records were reviewed. The Veteran's diagnosis was eczema. It was noted to have gradual onset and the progress had improved with medications. His course was intermittent. He had itching with no systemic symptoms. There was no skin disease treatment in the past year. There were no exposed areas and less than 5 percent of the skin area was affected. It was a negative skin examination for eczema. 

Evidence in the record prior to the appeal period shows the Veteran had reported sores on his scalp in June 2001 and that he had flare ups that responded to Nizoral (see August 2003 note); this was eventually diagnosed as the acne necrotica (see August 2004 VA record) which only recurred when he ran out of medication (see October 2005 VA dermatology record). He also had an unrelated candida rash of the groin (see October 2004 VA record); according to Dorland's, p 285, candidiasis is a fungal infection of the skin. 

When there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase. See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time). In Voerth v. West, however, the Court found Ardison inapplicable where the Veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare-up). 

Here, the facts are distinguishable from Ardison and similar to Voerth because the Veteran reported that he only had a flare once a year and his skin was largely controlled on medication. During the appeal period, the records do not show a flare up of pityriasis and folliculitis (or acne necrotica). The Veteran was encouraged to call his dermatologist with recurrences; the evidence does not show recurrences. Under Voerth, an examination in an active phase of the condition was not required. 

After considering all evidence during the appeal period, the Board does not find that an increased rating is warranted. The Board has considered all appropriate ratings under § 4.118, which covers the schedule of ratings of the skin. Although the service-connected skin disability was shown to affect the head area during the appeal period, it is best rated under DC 7806, dermatitis or eczema because it also affected other areas.

Although the Veteran also alleged skin problems of the shoulders, back and groin; the evidence shows the groin was affected outside the appeal period by a different, nonservice-connected candidal rash. Regardless, the Veteran described the skin as controlled on medication. (Transcript, p 11.) His description does not support an increased rating. 

There is no showing of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas were affected, or that systemic therapy such as corticosteroids or other immunosuppressive were used. 38 C.F.R. § 4.118, DC 7806 (2007). Further, the Veteran did not report and the evidence did not show infections, scars or disfigurement of the head, face or neck so as to warrant an increase under DCs 7800-05 and 7820. Finally, the evidence does not support acne affecting 40 percent or more of the face and neck. 38 C.F.R. § 4.118, DC 7828 (2007). 

The Veteran's representative asserted that without medication, the Veteran's condition would warrant a higher rating. (Transcript, p 10). The Board finds this argument to be without merit. In Jones v. Shinseki, 16 Vet. App. 56 (2012), the Court held that Board committed error by considering effects of medication (in that case, for irritable bowel syndrome) where such effects were not explicitly contemplated by the rating criteria. Here, however, the skin DCs address medication and particularly take into account the fact that when certain types of medication are used a higher rating can be warranted. They do not support that the skin disability should be rated based on how bad it would be if the Veteran failed to take his medication. 

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321 (b)(1) (2013). In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

The Board has considered step one under Thun, 22 Vet App 111, and finds the schedular rating to be fully adequate in this case. The Veteran has described his skin symptoms, which are typical for his disability. The schedular rating takes such symptoms into account in the DC by listing specific symptoms along with their severity. The Board finds the pertinent rating criteria, as detailed previously, accurately describes the severity and symptoms of the service-connected skin disability. The evidence does not present an exceptional disability picture. 

The Board finds that an increased rating in excess of 10 percent is not warranted and the reasonable doubt rule does not apply. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a thoracolumbar spine disability is denied. 

An increased rating for pityriasis and folliculitis, currently assigned a 10 percent evaluation, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


